Citation Nr: 0126318	
Decision Date: 11/13/01    Archive Date: 11/20/01

DOCKET NO.  98-05 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthralgia.

2.  Entitlement to service connection for chronic fatigue.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from October 1972 to July 
1974 and December 1990 to May 1991, including service in 
Southwest Asia in support of Operation Desert Shield/Storm.  
In addition, he had unverified periods of duty for training 
(DUTRA) with the Naval Reserve apparently between March 1972 
and March 1996.  The issues on appeal arise from his second 
period of active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Montgomery, Alabama, Regional Office (RO), which, in part, 
denied service connection for arthralgia and chronic fatigue, 
including as due to undiagnosed illness.  In October 1999, a 
"Travel Board" hearing was held before the undersigned 
Board member.  An August 2000 Board decision disposed of 
certain issues then on appeal and remanded the issues of 
service connection for arthralgia and chronic fatigue to the 
RO for additional evidentiary development.  The Board will 
render a decision herein on the remaining appellate issues 
delineated on the title page of this decision.  

It is noted for RO action as appropriate that the August 2000 
decision denied several of the claims on the basis that they 
were not well grounded.


FINDING OF FACT

It is at least as likely as not that appellant's diagnosed 
chronic fatigue with arthralgia is related to Desert 
Shield/Storm service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
chronic fatigue with arthralgia was incurred in Desert 
Shield/Storm service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

Although during the pendency of this appeal, there was a 
change in the law concerning development of the appellant's 
service connection claims and the VA's duty to assist in that 
development, it is obvious that in light of the Board's 
allowance of said service connection claims in its decision 
herein, no additional development is indicated.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5100 et. seq. (West 
1991 & Supp. 2001)).  

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including, but not limited to, the following:  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  
38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Appellant contends that the claimed arthralgia and chronic 
fatigue had their onset during his Desert Shield/Storm active 
duty.  The available medical records prior to his period of 
active duty during Desert Shield/Storm do not include any 
specific complaints, findings, or diagnoses pertaining to 
arthralgia and chronic fatigue.  The negative evidence 
includes the fact that available medical records during his 
period of active duty during Desert Shield/Storm do not 
include any specific complaints, findings, or diagnoses 
pertaining to arthralgia and chronic fatigue.  

After that period of Desert Shield/Storm service, the 
evidentiary record includes a June 1993 emergency room 
record, which indicated that appellant had recently 
experienced back trauma.  Subsequent 1997-1998 VA clinical 
records included a 4-year history of lumbar pain; and 
assessments included depression/chronic pain and mechanical 
low back pain.  On January 1998 VA examination, appellant 
complained of pain in various joints since returning from the 
Persian Gulf as well as chronic low back and hip pain.  
"Arthralgias without known etiology" was diagnosed.  The 
examiner recommended diagnostic tests/studies be conducted to 
determine the causes of the appellant's arthralgias and 
stated that in the event such tests/studies proved negative, 
"the final diagnosis would be arthralgias with no known 
etiology.  This complaint is typical of some patients 
returning from the Persian Gulf war and have no known organic 
etiology."  X-rays and laboratory studies that were 
conducted as part of that examination did not reveal any 
pertinent abnormalities.

Pursuant to the August 2000 Board remand, additional VA 
medical records were obtained and a VA examination was 
conducted in September 2000 with medical opinion rendered as 
to the etiology of the claimed disabilities.  Additional VA 
clinical records dated in 1999 and 2000 were obtained that 
included complaints of fatigue and pain, and treatment for 
diabetes, genitourinary disabilities, and a number of other 
conditions.  A substantial positive piece of evidence is that 
September 2000 VA general medical examination report.  The 
examiner stated therein that the claims folder was reviewed; 
that "since the time the veteran returned from the Gulf War 
he has noted the presence of fatigue sensation.  He feels 
tired almost constantly....  The veteran has had aching 
sensation in most of his joints....  He has had an evaluation 
with no positive findings, in relation to this."  Clinical 
findings were recorded and included tenderness with 
limitation of motion of certain joints.  The clinical 
impressions included "[c]hronic fatigue syndrome" and 
"[p]olyarthralgias."  The examiner opined that the 
diagnosis of chronic fatigue syndrome was based on "findings 
of chronic fatigue for several years,...difficulty 
sleeping,...pain in multiple joints with no sign of swelling or 
inflammation present...."; and that "this condition is 
related to...active service during...the Persian Gulf War."  X-
rays of the ankles, elbows, pelvis, and lumbar spine 
conducted as part of that examination were essentially 
unremarkable, except for lumbar degenerative changes.   

Another positive piece of evidence is a May-June 2001 VA 
treatment record, wherein the physician stated that appellant 
had chronic fatigue and sleep disturbance complaints and that 
"both complaints have been investigated, and there is no 
apparent cause that has been found.  It is doubtful that 
these complaints are related to his diabetes, as they have 
been present prior to its onset."   

The Board has also considered lay statements dated in 1997, 
which include a sworn statement by a fellow serviceman that 
since returning from the Persian Gulf war, appellant's 
physical condition had declined and symptoms have included 
aching joints; and testimony presented at the October 1999 
"Travel Board" hearing.  

The negative evidence includes the fact that the earliest 
clinical notation of any specific arthralgias and chronic 
fatigue was recorded after appellant's Desert Shield/Storm 
active service.  Also, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  However, the positive evidence 
includes that recent VA medical opinion, which diagnosed 
chronic fatigue syndrome and polyarthralgias and appears to 
have related the chronic fatigue syndrome, including 
arthralgias, to Desert Shield/Storm active service.  
Parenthetically, arthralgias (migratory joint pain) are 
listed as a manifestation of chronic fatigue syndrome under 
38 C.F.R. § 4.88a (2001).  

Thus, the Board concludes that, with resolution of all 
reasonable doubt, appellant has chronic fatigue syndrome with 
polyarthralgias for which service connection is warranted, on 
the basis of Desert Shield/Storm service onset.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  


ORDER

Service connection for chronic fatigue syndrome with 
arthralgia is granted.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

